Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detail Action
Claims 19-34 are pending.  This is a response to applicant’s argument and the claims set filed on 10/15/22.   


Allowable Subject Matter
Claims 19-34 are allowed.
The claims 19-34 are allowed for the reasons stated in applicant’s response filed on 10/15/22.  Specifically, the prior arts fail to teach individually or in combination following feature of the independent claims 19 and 27:
Based on applicant’s remarks filed on 10/15/22, the prior arts fail to teach individually or in combination :”transmit the received visual browser state to a second wireless device that includes an audio speaker and microphone and that executes a voice browser stored in a memory of the second wireless device, the voice browser configured to allow interaction of a user with the content page using the audio speaker and microphone, the second wireless device configured to receive the visual browser state and recreate the visual browser state at the voice browser at one of a plurality of defined granularity levels, wherein each of the granularity levels represents a precision of browser inputs and outputs from a set of available precisions including a coarse level of precision and at least one finer level of precision for recreating the visual browser 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PENG KE/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:

/William H. Wood/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992